 1

 2
                                                                                    11/14/2019
 3
                                                                                      CW
 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   TEMECULA VALLEY UNIFIED SCHOOL )                 Case No. ED CV 19-0481 FMO (KKx)
     DISTRICT,                      )
12                                  )
                     Plaintiff,     )
13                                  )                 ORDER TO SHOW CAUSE
               v.                   )
14                                  )
     WILLIAM COGHILL, et al.,       )
15                                  )
                     Defendants.    )
16

17
             Pursuant to the court's Case Management Order, filed on April 8, 2019 (Dkt. 10, “CMO”),
18
     and the court’s Order Re: Further Proceedings, filed on July 16, 2019 (Dkt. 18, “Order Re: Further
19
     Proceedings”), the parties' Joint Brief was due on or about November 4, 2019. It appears from
20
     the record that the Joint Brief has not been filed as required by the CMO and the Order Re:
21
     Further Proceedings.
22
             Accordingly, IT IS HEREBY ORDERED THAT, on or before November 20, 2019, plaintiff
23
     shall show cause, if any there be, why this action should not be dismissed for plaintiff's failure to
24
     prosecute this action. Plaintiff shall attempt to show such cause in writing by filing a
25
     declaration signed under penalty of perjury.1 In particular, plaintiff's declaration must
26

27
         1
             Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, oral
28   argument on this Order to Show Cause will not be heard unless ordered by the court. Upon the
     filing of a Response, the Order to Show Cause will stand submitted.
 1   address why the Joint Brief has not been filed, even though it was due over a week ago.
 2   If plaintiff contends that defendant is somehow responsible for the failure to file the Joint
 3   Brief, plaintiff shall explain why it has not filed a motion for sanctions or otherwise brought
 4   defendant's failure to comply with the CMO and the Order Re: Further Proceedings to the
 5   attention of the court. Failure timely to file such a declaration or to show cause as ordered
 6   will result in dismissal of this action for failure to prosecute.
 7         Filing of the Joint Brief or Stipulation of Dismissal shall be a satisfactory response
 8   to the Order to Show Cause. However, absent exceptional circumstances, no extensions
 9   will be granted for the filing of the Joint Brief.
10         IT IS SO ORDERED.
11   Dated this 14th day of November, 2019.
12

13                                                                          /s/
                                                                   Fernando M. Olguin
14                                                             United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
